                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 SHERI SHAW,                                       )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 3:19-cv-00242
                                                   )
 PAYPAL, INC.,                                     )
 d/b/a BILL ME LATER, INC.,                        )
                                                   )
         Defendant.                                )

                                              ORDER

        Pending before the Court is the parties’ Joint Motion to Stay Proceedings in Favor of

Arbitration. (Doc. No. 13.) The parties jointly represent that the action is governed and controlled

by Terms and Conditions, which are attached to the motion, that, among other things, require any

disputes or claims to be resolved exclusively through “final and binding arbitration.” (Id. at 1; Doc.

No. 13-1 at 15.) Accordingly, for good cause shown, all proceedings in this Court are STAYED

until further order and the parties are ORDERED to submit the claims in this matter to binding

arbitration. The parties SHALL NOTIFY the Court upon the conclusion of the arbitration

proceedings. The Clerk shall administratively close this case subject to re-opening after the

arbitration.

        IT IS SO ORDERED.


                                                       ____________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00242 Document 14 Filed 05/03/19 Page 1 of 1 PageID #: 54
